 DECISIONS OF NATIONAL LABOR RELATIONS BOARDArpel, Inc. and Local 162, International Ladies' Gar-ment Workers' Union, AFL-CIO. Case 22 CA8975October 23, 1979DECISON AND ORDERBY MEMBERS JENKINS, MURPHY, AND TRUESDAI.EUpon a charge filed on January 30, 1979, by Local162, International Ladies' Garment Workers' Union,AFL-CIO, herein called the Union or Local 162, andduly served on Arpel, Inc., herein called Respondent,the General Counsel of the National Labor RelationsBoard, by the Acting Regional Director for Region22, issued a complaint and notice of hearing onMarch 30, 1979, against Respondent, alleging thatRespondent had engaged in and was engaging in un-fair labor practices affecting commerce within themeaning of Section 8(a)(1) and (3) and Section 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the charge, complaint, and noticeof hearing before an administrative law judge wereduly served on the parties to this proceeding. Respon-dent failed to file an answer to the complaint.On August 20, 1979, counsel for the General Coun-sel filed directly with the Board a Motion for Sum-mary Judgment. Subsequently, on August 29, 1979,the Board issued an order transferring the proceedingto the Board and a Notice To Show Cause why theGeneral Counsel's Motion for Summary Judgmentshould not be granted. Respondent failed to file a re-sponse to the Notice To Show Cause and thereforethe allegations of the Motion for Summary Judgmentstand uncontroverted.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions provides as follows:The respondent shall, within 10 days from theservice of the complaint, file an answer thereto.The respondent shall specifically admit, deny, orexplain each of the facts alleged in the com-plaint, unless the respondent is without knowl-edge, in which case the respondent shall so state,such statement operating as a denial. All allega-tions in the complaint, if no answer is filed, orany allegation in the complaint not specificallydenied or explained in an answer filed, unless therespondent shall state in the answer that he iswithout knowledge,,shall be deemed to be admit-ted to be true and shall be so found by theBoard, unless good cause to the contrary isshown.The complaint and notice of hearing specificallystates that, unless an answer to the complaint is filedwithin 10 days from the service thereof, "all of theallegations contained in the Complaint shall bedeemed to be admitted to be true and may be sofound by the Board." As of the date of filing of theMotion for Summary Judgment, no answer had beenfiled by Respondent. Furthermore, Respondent hasfailed to file a response to the Notice To Show Causein which it could have attempted to explain its failureto answer.In view of Respondent's failure to answer, and nogood cause having been shown therefor, the uncon-troverted allegations of the complaint are deemed ad-mitted and found to be true in accordance with therule set forth above. Accordingly. we grant the Gen-eral Counsel's Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTII. IHE 1BUSINI-SS O() RESPONDI-NIRespondent, a New Jersey corporation, at all timesmaterial herein, has maintained its principal officeand place of business at 620 Gotham Parkway, Carl-stadt, New Jersey, where it has engaged in the pur-chase, sale, and distribution of garments and relatedproducts. Respondent's Carlstadt place of business isits only facility involved in this proceeding. In the 12months preceding issuance of the complaint, Respon-dent caused to be purchased, transferred, and deliv-ered to its Carlstadt place of business goods and ma-terials valued in excess of $50,000, of which goodsand materials valued in excess of $50,000 were trans-ported to said place of business in interstate com-merce directly from States of the United States otherthan the State of New Jersey.We find, on the basis of the foregoing. that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act, and that it willeffectuate the policies of the Act to assert jurisdictionherein.246 NLRB No. 30218 ARPEL. INC.II. THE I.ABOR ORGANIZATION IN\OI.VED)Local 162, International Ladies' Garment Workers'Union, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.I11. THE UNFAIR LABOR PRAC(TICESA. The Independent 8(a)( ) ViolationsRespondent, at its Carlstadt place of business (1) atvarious times during the week of December 11, 1978,by its president, Anival Aison, and its foreman, JuanBayron, interrogated its employees concerning theirunion membership and activities; (2) on or about De-cember 14, 1978, by Juan Bayron, threatened em-ployees with reprisals if they became or remainedmembers of the Union, or gave assistance or supportto the Union: and (3) on or about December 14, 1978.by Anival Aison and Juan Bayron, engaged in sur-veillance of the meeting places, meetings, and activi-ties of Local 162, and other concerted activities of itsemployees.Accordingly, we find that, by the aforesaid con-duct, Respondent has interfered with, restrained, andcoerced its employees in the exercise of the rightsguaranteed under Section 7 of the Act, and that, bysuch conduct, Respondent has engaged in and is en-gaging in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.B. The 8(a)(3) ViolationsI. On or about December 14, 1978, Respondentdischarged Victor Castillo, an employee at its Carl-stadt facility, because he joined or assisted Local 162or engaged in other concerted activities for the pur-pose of collective bargaining, or mutual aid or protec-tion. Respondent has failed and refused to reinstateCastillo to his former or a substantially equivalentposition of employment.2. On or about December 15, 1978, Respondentlaid off Jimmy Tandazzo, Felix Santiago, Jean Rob-ert Castel, and Martha Jimenez. employees at itsCarlstadt facility, because they joined or assisted Lo-cal 162 or engaged in other concerted activities forthe purpose of collective bargaining, or mutual aid orprotection. Respondent has failed and refused to rein-state Tandazzo, Santiago, Castel, and Jimenez totheir former or substantially equivalent positions ofemployment.3. From on or about December 18, 1978. to on orabout January 12, 1979, certain employees of Re-spondent employed at its Carlstadt facility ceasedwork concertedly and went out on strike. This strikewas caused by all of the unfair labor practices of Re-spondent listed above. On or about January 10. 1979.the following striking employees made unconditionaloffers to return to their former or substantially equiv-alent positions of employment:'Armando ChavezBlanca SantiagoJames KellyJose P. FernandezHector RodriguezJimmy O. TandazoJose L. CorreaOctavio De JesusJohn EdwardHundleyOlga LunaRoosevelt AndersonJean Robert CastelMercedes DelgadoJose R. RodriguezMartha JimenezVictor Jose CastilloBetty AlcaldePablo HerreraAlex FernandezGenoveta KabanSince on or about January 12, 1979, Respondent hadfailed and refused to reinstate these 20 employees be-cause they had joined or assisted Local 162, engagedin other concerted activities for the purpose of collec-tive bargaining or mutual aid or protection, and par-ticipated in the strike.Accordingly, we find that, by the aforesaid con-duct, Respondent has discriminated in regard to theterms and conditions of employment of its employees,thereby discouraging membership in the Union orany other labor organization and that, by such con-duct, Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section8(a)(3) and (1) of the Act.IV. THE EFFECTI 0( IlE UNFAIR LABOR PRACIC('ESUPON ('()MMER(CEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.V. TIlE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(1) and (3) of the Act. we shallorder that it cease and desist therefrom and take cer-tain affirmative action designed to effectuate the poli-cies of the Act.Having found that Respondent discriminatorilyterminated the employment of Victor Castillo, JimmyI It appears that there may be among the unfair labor practice sinkers whounconditionally offered to return to work employees who we have foundwere discriminatorils terminated prior to the commencement of the strike Itis well settled that emplosees who are unlalwtullN terminated before a strikeare entitled to hackpa) for the entire duration of the strike. See, e g. Polyne-vran Culrural C(enter, Inc. 222 NI RB 1192. 1194, fn 12 (19761219 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTandazzo, Felix Santiago, Jean Robert Castel, andMartha Jimenez, we shall order Respondent to offerthem immediate and full reinstatement to their for-mer jobs or, if such jobs no longer exist, to substan-tially equivalent positions, without prejudice to theirseniority or other rights and privileges previously en-joyed, and to make them whole for any loss of earn-ings they may have suffered because of the discrimi-nation against them by payment to them of sums ofmoney equal to the amounts which they normallywould have earned from the date of their terminationto the date of Respondent's offer of reinstatement,less any net interim earnings. Such backpay shall becomputed, with interest thereon, in the manner setforth in F. W. Woolworth Compan,,, 90 NLRB 289(1950), and Florida Steel Corporation, 231 NLRB 651(1977).2Having also found that Respondent unlawfullyfailed and refused to restore the unfair labor practicestrikers named below to their former jobs upon theirunconditional applications to return to work, we shallalso order Respondent to offer to them full and imme-diate reinstatement to their former jobs or, if suchjobs no longer exist, to substantially equivalent posi-tions without prejudice to their seniority or otherrights and privileges, dismissing, if necessary, any em-ployees hired as replacements, and make said strikingemployees whole for any loss of earnings they mayhave suffered because of Respondent's discriminationagainst them by paying them the sums of moneyequal to that which they normally would have earnedfrom January 10, 1979, the date that their uncondi-tional offer to return to work was tendered, to thedate of Respondent's offer of reinstatement, less anynet interim earnings. Their backpay shall be com-puted in the same manner as that of the unlawfullyterminated employees named above. The unfair laborpractice strikers are:Armando ChavezBlanca SantiagoJames KellyJose P. FernandezHector RodriguezJimmy O. TandazoJose L. CorreaOctavio De JesusJohn EdwardHundleyOlga LunaRoosevelt AndersonJean Robert CastelMercedes DelgadoJose R. RodriguezMartha JimenezVictor Jose CastilloBetty AlcaldePablo HerreraAlex FernandezGenoveta KabanFurther, as Respondent has engaged in such egre-gious and widespread misconduct as to demonstrate ageneral disregard for its employees' fundamentalstatutory rights, we shall order Respondent to ceaseand desist from infringing in any other manner upon2 See, generally. Isis Plumbing & lieating (o.. 138 NLRB 716 (19621.the rights of employees guaranteed by Section 7 ofthe Act.3The Board, upon the basis of the foregoing factsand the entire record, makes the fobllowing:CONCLL.SI()NS O() LAW1. Arpel, Inc., is an employer engaged in com-merce within the meaning of Section 2(6) and (7) ofthe Act.2. Local 162, International Ladies' GarmentWorkers' Union, AFL CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. The strike which began on or about December18. 1978, was in its inception, and continued there-after to be, an unfair labor practice strike.4. By the acts described in section III, B, above,Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(3) of the Act.5. By the acts described in section III, A and B,above, Respondent has engaged in unfair labor prac-tices within the meaning of Section 8(a)(1) of the Act.6. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent,Arpel, Inc., Carlstadt, New Jersey, its officers, agents,successors, and assigns, shall:I. Cease and desist from:(a) Interrogating its employees concerning theirmembership in, activities on behalf of, and sympathyin Local 162.(b) Threatening its employees with reprisals if theybecome or remain members of Local 162, or give anyassistance or support to it.(c) Keeping under surveillance the meeting places,meetings, and activities of Local 162 and other con-certed activities its employees engage in for the pur-pose of collective bargaining or other mutual aid orprotection.(d) Discouraging membership in, or activities onbehalf of, Local 162, International Ladies' GarmentWorkers' Union, AFL CIO, or any other labor or-ganization, by its employees by discriminatorily dis-charging or laying off its employees, or by otherwisediscriminating in regard to the hire or tenure of anyof its employees because they join or assist the above-named Union, or any other labor organization, or en-gage in other concerted activity for the purposes ofcollective bargaining or mutual aid and protection.See Ilickmo IFoods. Inc., 242 NLRB 1357 (1979).220 ARPEI_(e) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of the rightsguaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Offer Victor Castillo, Jimmy Tandazzo, FelixSantiago, Jean Robert Castel, and Martha Jimenezimmediate and full reinstatement to their former jobsor, if those jobs no longer exist, to substantially equiv-alent positions without prejudice to their seniority orother rights and privileges previously enjoyed, andmake them whole for any loss of earnings they mayhave suffered because of the discrimination practicedagainst them, in the manner set forth in the section ofthis Decision entitled "The Remedy."(b) Offer the following employees reinstatement totheir former jobs or, if those jobs no longer exist, tosubstantially equivalent positions without prejudiceto their seniority and other rights and privileges, dis-missing, if necessary, any employees hired as replace-ments, and make them whole for any loss of earningsthey may have suffered because of the discriminationpracticed against them in the manner set forth in thesection of this Decision entitled "The Remedy":Armando ChavezBlanca SantiagoJames KellyJose P. FernadezHector RodriguezJimmy O. TandazoJose L. CorreaOctavio De JesusJohn EdwardHundleyOlga Luna(c) Preserve and, uponRoosevelt AndersonJean Robert CastelMercedes DelgadoJose R. RodriguezMartha JimenezVictor Jose CastilloBetty AlcaldePablo HerreraAlex FernandezGenoveta Kabanrequest, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(d) Post at its place of business in Carlstadt, NewJersey, copies of the attached notice marked "Appen-dix."4Copies of said notice, on forms provided by theRegional Director for Region 22, after being dulysigned by Respondent's representative, shall beposted by it immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonable( In the event that this Order is enforced by a Judgment ofa United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."221steps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(e) Notify the Regional Director for Region 22. inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply herewith.APPENDIXNO1TI(E 1()o EMPI.()YIISP()SIEI) BY ORI)ER ()F IlENAI()ONAI LABOR REL.ATIONS BOARDAn Agency of the United States GovernmentWi: Wlll. NOI interrogate our employees con-cerning their membership in, activities on behalfof: and sympathy in Local 162.WI WiL.L. NOI theaten our employees with re-prisals if they become or remain members of Lo-cal 162, or give any assistance or support to it.Wi: Wil. NOT keep under surveillance themeeting places, meetings, and activities of Local162 and other concerted activities our employeesengage in for the purpose of collective bargain-ing or other mutual aid or protection.WE WIL. NOI discourage membership in, oractivities on behalf of, Local 162, InternationalLadies' Garment Workers' Union, AFL CIO, orany other labor organization, by our employeesby discriminatorily discharging or laying off ouremployees, or by otherwise discriminating in re-gard to the hire or tenure of any of our employ-ees because they join or assist the above-namedUnion, or any other labor organization, or en-gage in other concerted activity for the purposeof collective bargaining or mutual aid and pro-tection.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of the rights guaranteed them in Section 7 ofthe Act.Wl: WIL offer Victor Castillo, Jimmy Tan-dazzo. Felix Santiago, Jean Robert Castel, andMartha Jimenez reinstatement to their formerjobs or, if those jobs no longer exist, to substan-tially equivalent positions without prejudice totheir seniority or other rights and privileges pre-viously enjoyed, and W wi.t.L make them wholefor any loss of earnings they may have sufferedbecause of the discrimination practiced againstthem, plus interest.WE. wi.l. offer immediate and full reinstate-ment to the following unfair labor practice strik-ers to their former jobs or, if those jobs no longerexist, to substantially equivalent positions, with- DECISIONS OF NATIONAI. LABOR RELATIONS BOARDout prejudice to their seniority or other rightsand privileges previously enjoyed, dismissing, ifnecessary, any employees hired as replacements,and WE WILL make them whole for any loss ofearnings they may have suffered because of thediscrimination practiced against them, plus inter-est:Armando ChavezBlanca SantiagoJames KellyRoosevelt AndersonJean Robert CastelMercedes DelgadoJose P. FernandezHector RodriguezJimmy 0. TandazoJose L. CorreaOctavio De JesusJohn EdwardHundleyOlga LunaJose R. RodriguezMartha JimenezVictor Jose CastilloBetty AlcaldePablo HerreraAlex FernandezGenoveta KabanARPEI., INC.222